Order issued: November 20,2012




                                                In The
                                   ourt of
                            ffth Bistrict of Sexa at
                                        No. 05-12-00112-CV


                               MAJESTIC CAST, INC., Appellant

                                                  V.
  MAJED KHALAF D/B/A PROCON PAVING AND CONSTRUCTION, INC., Appellee


                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-06450-K


                                             ORDER
       We GRANT appellee’s November 12, 2012 second agreed motion for an extension of time

to f’tle a brief. Appellee shall file its brief on or before December 12, 2012. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.